                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     OPERATING ENGINEERS HEALTH AND                    CASE NO. 18-cv-05145-YGR
                                         WELFARE TRUST FUND FOR NORTHERN
                                   7     CALIFORNIA, ET AL.,
                                                                                           ORDER TO SHOW CAUSE RE: FAILURE TO
                                   8                    Plaintiffs,                        SERVE PURSUANT TO FED. R. CIV. P. 4(M)
                                   9              vs.

                                  10     RYAN ENGINEERING INCORPORATED,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          TO PLAINTIFFS AND THEIR COUNSEL OF RECORD:

                                  14          You Are Hereby Ordered to Show Cause in writing, by no later than Friday, December

                                  15   7, 2018, why plaintiffs’ claims should not be dismissed for failure to serve the complaint in the

                                  16   above-referenced action within ninety (90) days of filing pursuant to Federal Rule of Civil

                                  17   Procedure 4(m).1 Failure to timely file shall be deemed an admission that good cause exists to
                                       dismiss the case without prejudice, which the Court will then do without further notice.
                                  18
                                              IT IS SO ORDERED.
                                  19

                                  20
                                       Dated: November 28, 2018
                                  21
                                                                                                YVONNE GONZALEZ ROGERS
                                  22                                                       UNITED STATES DISTRICT COURT JUDGE

                                  23

                                  24

                                  25

                                  26
                                              1
                                  27             The Court hereby also VACATES the Case Management Conference scheduled for
                                       Monday, December 3, 2018. However, it notes that plaintiffs failed to file a case management
                                  28   conference statement and could be sanctioned on that basis as well. Counsel is warned to heed the
                                       Court’s local rules.
